Citation Nr: 0942311	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-34 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 26, 1999 rating decision which denied, in pertinent 
part, a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to 
September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 26, 1999 rating decision, the RO in St. 
Petersburg, Florida, denied, in pertinent part, the Veteran's 
claim of service connection for tinnitus.  The Veteran did 
not file a Notice of Disagreement (NOD); thus, this decision 
is now final.  

In September 2003, the Veteran filed a CUE claim with respect 
to the August 1999 rating decision denying service connection 
for tinnitus.  In a June 2004 rating decision, the RO in 
Waco, Texas, found that the August 1999 rating decision, 
which denied service connection for tinnitus, was not clearly 
and unmistakably erroneous.  The Veteran filed a timely NOD 
with the September 2003 rating decision.  The Veteran filed a 
substantive appeal in July 2005.  

A Decision Review Officer (DRO) hearing was held at the RO in 
March 2009.  A Travel Board hearing was held at the RO before 
the undersigned Acting Veterans Law Judge in June 2009.

In a July 2005 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent rating 
effective October 3, 2003.  The Veteran did not appeal this 
decision and it became final.  See 38 C.F.R. § 3.104.  

In March 2008, the Veteran filed a claim for an earlier 
effective date for service connection for tinnitus.  Once a 
decision assigning an effective date has become final, as is 
the case here, a claimant may not properly file, and VA has 
no authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006).  The Veterans Court reasoned in Rudd 
that to allow such claims would vitiate the rule of finality.  
Id.  Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  While the 
Board expresses no opinion on the eventual success of such a 
motion, the proper way to assert error in a final decision 
would be through an allegation, brought to the RO, that the 
July 2005 rating decision assigning the current effective 
date for the grant of tinnitus contained CUE.  38 U.S.C. § 
5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed. Cir. 
2004).  Neither the Veteran nor his service representative 
have pointed to any specific allegations of error in fact or 
law with respect the July 2005 rating decision, as is 
required to allege CUE.  38 C.F.R. § 3.105(a); see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Therefore, the Veteran is not entitled to an effective date 
earlier than October 3, 2003, for the grant of service 
connection for tinnitus as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  
 
In October 2003, the Veteran filed an increased rating claim 
for his left forearm scar.  In July 2004 correspondence, the 
Veteran stated that he wanted a 10 percent disability rating 
for his left forearm scar.  In a December 2008 rating 
decision, the RO in Houston, Texas, assigned a higher 
10 percent rating for the left forearm scar.  The RO 
correctly noted that this was a complete grant of the benefit 
sought on appeal.  Accordingly an issue relating to a left 
forearm scar is no longer in appellate status.  See Grantham 
v. Brown, 114 F .3d 1156 (1997).

In a September 2006 rating decision, the RO granted service 
connection for bilateral shoulder rotator cuff strains.  The 
RO also assigned higher disability ratings of 70 percent and 
10 percent for the Veteran's service-connected depression and 
left knee disability, respectively.  There is no subsequent 
correspondence from the Veteran expressing disagreement with 
the ratings or effective dates assigned.  Accordingly, issues 
relating to depression and a left knee disability also are no 
longer in appellate status.  Id.

In September 2003, the VA Medical Center in Houston, Texas, 
denied the Veteran's application for a clothing allowance.  
In September 2006, the Phoenix RO denied service connection 
for a left eye condition and irritable bowel syndrome.  The 
Veteran has not filed a NOD with respect to any of these 
claims; therefore, they also are not on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an August 1999 decision, the RO denied service 
connection for tinnitus; the Veteran did not timely appeal 
that determination.   

3. The August 1999 rating decision denying the Veteran's 
claim of service connection for tinnitus was supported by the 
evidence then of record; the applicable statutory and 
regulatory provisions existing at that time were not ignored 
or incorrectly applied; and there is no undebatable error of 
fact or law which would change the outcome.


CONCLUSION OF LAW

The August 1999 rating decision, which denied the Veteran's 
claim of service connection for tinnitus, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court) has held that 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims alleging clear and unmistakable error 
(CUE).  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  Evidence that was not of record at the time of 
the decision cannot be used to determine if CUE occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).

According to the Veterans Court, CUE is a very specific and 
rare kind of error.  "It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 
313).

The Veterans Court has defined CUE as administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts does not constitute CUE, however.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Veterans Court also has held that the failure to fulfill the 
duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  A disagreement with how the Board evaluated 
the facts also is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Analysis

The Veteran contends that the RO committed CUE when it denied 
his claim of service connection for tinnitus in an August 
1999 rating decision.  He claims that his tinnitus is the 
result of two incidents that occurred during service - an 
October 1992 grenade blast and a May 1995 motor vehicle 
accident.

The facts underlying the Veteran's CUE claim are not in 
dispute.  At the time of the August 1999 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment records (STRs).  These STR's showed that, in 
December 1992, the Veteran reported that a grenade had 
exploded near his head two months earlier.  He gave a history 
of "intense tinnitus" that lasted "about 4 days."  An 
audiogram revealed that the Veteran's hearing was within 
normal limits.  

In November 1993, the Veteran was diagnosed with otitis 
media.  

In May 1995, the Veteran was involved in a motor vehicle 
accident while on leave.  He was apparently admitted to a 
private hospital for two days for observation and facial 
lacerations.  Upon returning to Ft. Hood, he received follow 
up treatment for his injuries.  The Board notes that the 
Veteran submitted a VA Form 21-4142 consenting to release of 
the private hospital records; however, the RO did not request 
those records.  

In November 1995, the Veteran was involved in another motor 
vehicle accident after which he complained of headaches.  The 
Board notes that the Veteran's STRs do not contain a 
discharge examination.  

The Veteran's DD-214 indicates his MOS was that of 
Infantryman and Small Arms Repairer.  

Also of record in August 1999 was a January 1999 VA 
audiological examination.  At that time, the Veteran 
complained of "a periodic high-pitched tone-like tinnitus in 
the right ear" that lasted several hours.  His indicated 
that his earliest recollection of the tinnitus was after the 
grenade went off near his head.  He rated the tinnitus 4/10.  
The Veteran's hearing was within normal limits bilaterally, 
except for mild loss at 2000 Hz.  

A review of the claims file indicates that the Veteran 
complained of ringing in his ears in October 2000.  The first 
post-service diagnosis of tinnitus is dated September 2003.

In an August 1999 rating decision, the RO denied service 
connection for tinnitus because: (1) the Veteran's STRs 
indicated the tinnitus had improved; (2) no other treatment 
for tinnitus was indicated in the records; and (3) the VA 
examiner did not provide a diagnosis of tinnitus in January 
1999.

In September 2003, the Veteran submitted a request to review 
the August 1999 rating decision on the basis of CUE.  He 
contended that the August 1999 rating decision was clearly 
and unmistakably erroneous because the evidence before the RO 
at that time supported a grant of service connection.  
Specifically, he claimed that the STR's showed that he 
suffered acoustic trauma from a grenade and this complaint 
continued throughout his active service.  He further 
contended that the May 1995 motor vehicle accident resulted 
in a head injury that could have caused his tinnitus.  
Finally, he argued that the January 1999 VA examiner noted 
the presence of tinnitus.  

In February 2004 correspondence, the Veteran stated that he 
did not complain of tinnitus after the grenade incident 
because "if a soldier went on sick call for ringing in the 
ears it would be looked at as an attempt to ride sick call or 
not one who is willing to work within the unit."  

In June 2009 correspondence, the Veteran made the following 
statement with respect to the May 1995 motor vehicle 
accident:

The officer in charge did not document the 
[tinnitus] in my exam upon arrival at Ft. Hood.  
The reason explained to me was it would have been 
grounds for medical retirement.  He wanted a few 
days to pass to re-exam me as the tinnitus may 
improve and it did . . . but it never resolved.  

The Board notes that the Veteran has not argued - and the 
evidence does not show - that the correct facts as they were 
known at the time were not before the adjudicator (in this 
case, the RO) in August 1999.

Under the laws and regulations in effect at the time of the 
August 1999 rating decision, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptoms is required, however, where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

While there is medical evidence of tinnitus associated with 
the grenade blast, the Veteran's STR's indicate that it 
resolved within a few days.  Treatment records from the 
Veteran's May 1995 motor vehicle accident contain no 
complaints associated with tinnitus.  Thus, the Veteran's 
STR's are devoid of a finding of chronic tinnitus.  The Board 
notes that the January 1999 VA examiner did not review the 
claims file.  He considered the Veteran's history concerning 
the grenade blast and his subjective complaints, but did not 
diagnose tinnitus.  Thus, it appears that the VA examiner was 
"informed of the relevant facts" concerning the Veteran's 
in-service history.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The Veteran has asserted that he is entitled to service 
connection for tinnitus on a presumptive service connection 
basis because tinnitus was noted on the January 1999 VA 
examination report, which is dated within one year of 
discharge from service.  Regulations provide that certain 
chronic diseases will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  Tinnitus was not one of the listed conditions 
under the laws and regulations in effect at the time of the 
rating decision in August 1999.  See 38 C.F.R. § 3.309.  
Accordingly, the Board finds that the RO did not err in 
August 1999 by failing to grant service connection for 
tinnitus on a presumptive basis.

The Board notes that the RO did not request medical records 
from the private hospital where the Veteran was treated after 
his May 1995 motor vehicle accident.  While it may be argued 
that VA should have requested those records, the Veterans 
Court specifically has held that failure to fulfill the duty 
to assist does not constitute CUE.  See Caffrey, 6 Vet App. 
at 377; Crippen, 9 Vet. App. at 421.

Given the foregoing, the Board finds that the August 1999 
rating decision was supported by the evidence of record at 
that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts 
as they were known at the time were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were applied incorrectly by the RO.  See Russell, 
3 Vet. App. at 313-14.  Moreover, there is no indication that 
there was any error in the August 1999 rating decision which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the Veteran disagrees with how the facts 
were weighed or evaluated by the RO in its August 1999 
decision, the Board emphasizes that such disagreement is 
insufficient to constitute CUE.  Id.  The Veteran's remedy 
was to appeal the August 1999 rating decision to the Board at 
the time that the decision was promulgated by the RO.  He did 
not do so and the Board may not now re-weigh the facts.  In 
summary, the Board finds that the August 1999 rating 
decision, which denied service connection for tinnitus, was 
not clearly and unmistakably erroneous and the Veteran's CUE 
claim is denied.

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in the context of a CUE claim.  That is, in light of 
the distinct "clear and unmistakable error" standard, "the 
'benefit-of-the-doubt' rule . . . could never be applicable 
[as] an error either undebatably exists or there was no error 
within the meaning of 
§ 3.105(a)."  See Russell, 3 Vet. App. at 314. 


ORDER

The August 1999 RO decision, which denied service connection 
for tinnitus, was not clearly and unmistakably erroneous. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


